UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Capital appreciation Net asset value December 31, 2010 Class IA: $12.13 Class IB: $12.11 Total return at net asset value (as of 12/31/10) Class IA shares* Class IB shares* S&P 500 Index 1 year 16.61% 16.38% 15.06% 5 years 7.93 6.71 11.99 Annualized 1.54 1.31 2.29 10 years 2.37 4.70 15.07 Annualized 0.24 0.48 1.41 Life 46.12 42.17 53.57 Annualized 3.14 2.91 3.56 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 30, 1998.  Performance benefited from the receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Research Fund 1 Report from your funds managers Prospects for economic growth turned more positive during the course of 2010. With its focus on U.S.-based large-cap stocks, how did the fund perform? U.S. stocks delivered solid returns for the year, but conditions were challenging. Concerns about Europes sovereign debt crisis and a double-dip recession weighed on the market, resulting in a flight to safety. However, by the third quarter, with additional economic stimulus from the Federal Reserve, the announcement that the U.S. recession had finally ended, and healthy corporate profits, the stock market rally kicked off in earnest. With gains in the second half of the year making up for lackluster returns in the first half, Putnam VT Research Funds class IA shares rose 16.61% at net asset value for the 12 months ended December 31, 2010. How did you adjust the portfolio in this environment? Since the fund is designed to be a true stock-picking portfolio, we take a fundamental, bottom-up approach, which means we build the portfolio stock by stock, focusing on the long-term potential of each individual company rather than on broader developments in the markets or economy. Our process includes forward-looking analysis of companies fundamental business characteristics along with some retrospective quantitative research. Important markers of financial stability, such as attractive growth potential, healthy balance sheets, and strong cash flows, guide our decision process. During the period, this stock selection expertise was most helpful for the funds consumer discretionary and industrial stocks, while our selections in the technology and energy sectors detracted somewhat from performance. Which holdings had the biggest impact on performance? Merger and acquisition activity was strong during 2010, and the fund benefited from its exposure to several target companies. With the airline industrys consolidation and reduced flights, the surviving carriers are gaining greater pricing leverage, providing a platform for higher fares and stronger profits. US Airways Group rallied in this environment and benefited from lower fuel prices, and we were able to sell this holding at a profit during the year. The funds investments in Coca-Cola Enterprises rallied on the announcement by Coca-Cola Co. that it was acquiring Coca-Cola Enterprises North American bottling operations. Finally, shares of Genzyme rallied on the announcement that the French drug maker Sanofi-Aventis was interested in acquiring the biotechnology company. The stock continued to climb throughout the year, as takeover rumors seemed more imminent. The two companies were still in discussion about the specifics of a possible deal at year-end. Which holdings detracted from performance? In the semiconductor equipment industry, FormFactor declined as the company struggled with management issues, operating losses, and declining market share. Investors lost confidence after several missteps including disappointing first-quarter results and higher expense pressures than had been forecast. We eliminated our position in this holding prior to year-end. Apollo Group, the largest for-profit higher education provider in the United States, struggled due to increased industry regulation and concerns related to the viability of its business model, which depends heavily on loans to students from the federal government. What is your outlook for 2011? Despite the recent turbulence in the markets, our outlook is relatively positive. Somewhat lost in the shuffle amid the concerns about consumer and government debt levels is the fact that corporate America appears to be in strong financial shape, with S&P 500 company earnings near an all-time record. We believe there are plenty of attractive stocks across a range of sectors, and most of the stocks in the funds portfolio remain attractively valued in our view. Regardless of how the markets fare in the months ahead, we will continue to employ our disciplined investment process, which we believe can produce solid and competitive results over time. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of derivatives involves special risks and may result in losses. Current and future portfolio holdings are subject to risk. Your funds managers Putnam VT Research Fund is managed by a team of senior equity analysts at Putnam: Kelsey Chen, Steven Curbow, George Gianarikas, Ferat Ongoren, Walter Scully, and Michael Yogg . They are overseen by Putnams Chief Investment Officer Walter Donovan, who has been in the investment industry since 1985. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT R esearch Fund Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.55 $5.96 $4.08 $5.35 Ending value (after expenses) $1,255.70 $1,253.60 $1,021.17 $1,019.91 Annualized expense ratio 0.80% 1.05% 0.80% 1.05% *Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Research Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Research Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Research Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for ouropinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 14, 2011 4 Putnam VT R esearch Fund The funds portfolio 12/31/10 COMMON STOCKS (93.5%)* Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 1,500 $68,700 Aerospace and defense (2.2%) Embraer SA ADR (Brazil) 1,800 52,920 L-3 Communications Holdings, Inc. 3,100 218,519 Northrop Grumman Corp. 3,031 196,348 Precision Castparts Corp. 2,899 403,570 Raytheon Co. 1,149 53,245 Safran SA (France) 3,226 114,312 United Technologies Corp. 6,029 474,603 Agriculture (0.1%) Archer Daniels Midland Co. 2,649 79,682 Airlines (0.1%) Delta Air Lines, Inc.  5,900 74,340 Automotive (0.8%) Ford Motor Co.  27,151 455,865 General Motors Co.  2,900 106,894 Banking (7.3%) Bank of America Corp. 53,527 714,050 Bank of New York Mellon Corp. (The) 6,587 198,927 BB&T Corp. 3,900 102,531 Bond Street Holdings, LLC 144A Class A  F 15,796 323,818 Citigroup, Inc.  154,120 728,988 Comerica, Inc. 1,000 42,240 Fifth Third Bancorp 4,500 66,060 First Horizon National Corp. 1,468 17,293 Hudson City Bancorp, Inc. 3,000 38,220 Huntington Bancshares, Inc. 4,500 30,915 JPMorgan Chase & Co. 20,758 880,554 KeyCorp 4,900 43,365 M&T Bank Corp. 700 60,935 Marshall & Ilsley Corp. 3,300 22,836 Northern Trust Corp. 1,300 72,033 Peoples United Financial, Inc. 2,300 32,223 PNC Financial Services Group, Inc. 3,000 182,160 Regions Financial Corp. 7,500 52,500 State Street Corp. 2,700 125,118 SunTrust Banks, Inc. 2,845 83,956 U.S. Bancorp 10,132 273,260 Wells Fargo & Co. 27,859 863,350 Zions Bancorp. 900 21,807 Beverage (2.2%) Coca-Cola Co. (The) 12,865 846,131 Coca-Cola Enterprises, Inc. 10,492 262,615 Hansen Natural Corp.  1,600 83,648 PepsiCo, Inc. 4,916 321,162 Biotechnology (1.7%) Amgen, Inc.  5,156 283,064 Auxilium Pharmaceuticals, Inc.  S 8,039 169,623 Celgene Corp.  4,372 258,560 Complete Genomics, Inc.  630 4,706 COMMON STOCKS (93.5%)* cont. Shares Value Biotechnology cont. Dendreon Corp.  3,435 $119,950 Genzyme Corp.  3,646 259,595 Ironwood Pharmaceuticals, Inc.  8,766 90,728 Broadcasting (0.2%) CBS Corp. Class B 3,100 59,055 Discovery Communications, Inc. Class A  1,500 62,550 Building materials (0.3%) Owens Corning, Inc.  5,800 180,670 Cable television (1.6%) Comcast Corp. Class A 25,292 555,665 DIRECTV Class A  7,161 285,939 Scripps Networks Interactive Class A 200 10,350 Time Warner Cable, Inc. 3,209 211,890 Chemicals (2.1%) Air Products & Chemicals, Inc. 1,600 145,520 Albemarle Corp. 1,600 89,248 Celanese Corp. Ser. A 1,700 69,989 CF Industries Holdings, Inc. 1,000 135,150 Dow Chemical Co. (The) 8,560 292,238 E.I. du Pont de Nemours & Co. 5,128 255,785 FMC Corp. 8 639 Huntsman Corp. 4,500 70,245 LyondellBasell Industries NV Class A (Netherlands)  3,000 103,200 Monsanto Co. 2,142 149,169 PPG Industries, Inc. 1,500 126,105 Coal (0.3%) CONSOL Energy, Inc. 2,900 141,346 Massey Energy Co. 500 26,825 Walter Energy, Inc. 200 25,568 Commercial and consumer services (1.4%) Alliance Data Systems Corp.  S 2,400 170,472 Automatic Data Processing, Inc. 1,237 57,248 Dun & Bradstreet Corp. (The) 400 32,836 Expedia, Inc. 1,818 45,614 Mastercard, Inc. Class A 475 106,452 Monster Worldwide, Inc.  700 16,541 Moodys Corp. 1,200 31,848 Paychex, Inc. 628 19,411 Priceline.com, Inc.  651 260,107 Visa, Inc. Class A 2,683 188,830 Communications equipment (2.5%) Cisco Systems, Inc.  34,168 691,219 Corning, Inc. 5,000 96,600 Harris Corp. 4,100 185,730 Motorola, Inc.  2,200 19,954 Qualcomm, Inc. 13,556 670,886 Computers (5.9%) Apple, Inc.  5,200 1,677,312 EMC Corp.  12,116 277,456 Hewlett-Packard Co. 30,072 1,266,031 IBM Corp. 3,349 491,499 Putnam VT Research Fund 5 COMMON STOCKS (93.5%)* cont. Shares Value Computers cont. Seagate Technology  8,600 $129,258 Teradata Corp.  900 37,044 Xerox Corp. 9,088 104,694 Conglomerates (3.3%) General Electric Co. 89,400 1,635,126 Honeywell International, Inc. 3,600 191,376 Tyco International, Ltd. 10,535 436,570 Consumer finance (0.6%) American Express Co. 5,400 231,768 Capital One Financial Corp. 1,900 80,864 Discover Financial Services 5,900 109,327 SLM Corp.  1,200 15,108 Consumer goods (3.6%) Colgate-Palmolive Co. 7,000 562,590 Energizer Holdings, Inc.  3,400 247,860 Estee Lauder Cos., Inc. (The) Class A 516 41,641 hhgregg, Inc.  S 4,300 90,085 Newell Rubbermaid, Inc. 30,830 560,489 Procter & Gamble Co. (The) 14,435 928,604 Consumer services (0.2%) Avis Budget Group, Inc.  2,157 33,563 Hertz Global Holdings, Inc.  5,783 83,796 Netflix, Inc.  100 17,570 Containers (0.1%) Ball Corp. 900 61,245 Crown Holdings, Inc.  731 24,401 Electric utilities (3.1%) AES Corp. (The)  22,200 270,396 Ameren Corp. 10,700 301,633 American Electric Power Co., Inc. 7,808 280,932 CMS Energy Corp. 12,001 223,219 Edison International 6,385 246,461 Entergy Corp. 2,900 205,407 Great Plains Energy, Inc. 5,264 102,069 PG&E Corp. 6,200 296,608 PPL Corp. 6,700 176,344 Electronics (1.1%) Agilent Technologies, Inc.  2,500 103,575 Intel Corp. 6,400 134,592 SanDisk Corp.  4,500 224,370 Texas Instruments, Inc. 9,519 309,368 Energy (oil field) (2.5%) National Oilwell Varco, Inc. 8,800 591,800 Schlumberger, Ltd. 10,327 862,305 Weatherford International, Ltd. (Switzerland)  10,200 232,560 Energy (other) (1.1%) First Solar, Inc.  S 5,947 773,943 Engineering and construction (0.2%) Fluor Corp. 1,446 95,812 Shaw Group, Inc.  921 31,526 COMMON STOCKS (93.5%)* cont. Shares Value Financial (0.4%) Assurant, Inc. 900 $34,668 CME Group, Inc. 543 174,710 IntercontinentalExchange, Inc.  450 53,618 Nasdaq OMX Group, Inc. (The)  300 7,113 NYSE Euronext 700 20,986 Food (0.7%) Hershey Co. (The) 5,400 254,610 Kraft Foods, Inc. Class A 4,500 141,795 Mead Johnson Nutrition Co. Class A 1,250 77,813 Forest products and packaging (0.2%) International Paper Co. 4,031 109,804 Health-care services (1.8%) Aetna, Inc. 8,100 247,131 AmerisourceBergen Corp. 1,473 50,259 Cardinal Health, Inc. 1,900 72,789 CIGNA Corp. 4,200 153,972 Express Scripts, Inc.  2,858 154,475 McKesson Corp. 2,057 144,772 Omnicare, Inc. 878 22,292 Quest Diagnostics, Inc. 1,800 97,146 WellPoint, Inc.  4,800 272,928 Industrial (0.1%) China Ming Yang Wind Power Group, Ltd. ADS (China)  5,032 57,868 Insurance (3.6%) ACE, Ltd. 900 56,025 Aflac, Inc. 6,700 378,081 Allstate Corp. (The) 4,200 133,896 Assured Guaranty, Ltd. (Bermuda) 13,750 243,375 Berkshire Hathaway, Inc. Class B  4,425 354,487 Chubb Corp. (The) 1,000 59,640 Hartford Financial Services Group, Inc. (The) 10,500 278,145 Marsh & McLennan Cos., Inc. 2,100 57,414 MBIA, Inc.  8,300 99,517 MetLife, Inc. 6,200 275,528 Progressive Corp. (The) 5,000 99,350 Prudential Financial, Inc. 4,200 246,582 XL Group PLC 9,000 196,380 Investment banking/Brokerage (1.7%) Ameriprise Financial, Inc. 1,372 78,959 BlackRock, Inc. 109 20,773 Charles Schwab Corp. (The) 5,611 96,004 Franklin Resources, Inc. 1,022 113,657 Goldman Sachs Group, Inc. (The) 2,678 450,332 Invesco, Ltd. 3,725 89,624 Morgan Stanley 8,028 218,442 T. Rowe Price Group, Inc. 1,567 101,134 Lodging/Tourism (0.4%) Wyndham Worldwide Corp. 9,822 294,267 6 Putnam VT R esearch Fund COMMON STOCKS (93.5%)* cont. Shares Value Machinery (0.6%) Cummins, Inc. 455 $50,055 Deere & Co. 1,935 160,702 Parker Hannifin Corp. 2,251 194,261 Manufacturing (2.0%) Cooper Industries PLC 4,300 250,647 Eaton Corp. 2,500 253,775 Illinois Tool Works, Inc. 7,400 395,160 Ingersoll-Rand PLC 9,400 442,646 Media (1.5%) Interpublic Group of Companies, Inc. (The)  3,901 41,429 News Corp. Class A 12,800 186,368 Time Warner, Inc. 7,033 226,252 Viacom, Inc. Class B 3,700 146,557 Walt Disney Co. (The) 11,597 435,003 Medical technology (2.0%) Baxter International, Inc. 4,900 248,038 Becton, Dickinson and Co. 513 43,359 Boston Scientific Corp.  14,100 106,737 Covidien PLC (Ireland) 2,289 104,516 Hospira, Inc.  1,400 77,966 Intuitive Surgical, Inc.  100 25,775 Life Technologies Corp.  1,597 88,634 Medtronic, Inc. 8,564 317,639 St. Jude Medical, Inc.  2,898 123,890 Thermo Fisher Scientific, Inc.  4,000 221,440 Metals (0.9%) Cliffs Natural Resources, Inc. 900 70,209 Freeport-McMoRan Copper & Gold, Inc. Class B 2,798 336,012 Newmont Mining Corp. 1,200 73,716 Nucor Corp. 700 30,674 U.S. Steel Corp. 1,480 86,462 Oil and gas (8.3%) Apache Corp. 5,463 651,353 Chevron Corp. 13,680 1,248,300 Cimarex Energy Co. 700 61,971 Exxon Mobil Corp. 24,441 1,787,120 Hess Corp. 7,000 535,780 Occidental Petroleum Corp. 7,471 732,905 Petrohawk Energy Corp.  15,089 275,374 Southwestern Energy Co.  9,400 351,842 Pharmaceuticals (4.6%) Abbott Laboratories 8,155 390,706 Johnson & Johnson 14,363 888,352 Merck & Co., Inc. 19,035 686,021 Pfizer, Inc. 64,118 1,122,706 Somaxon Pharmaceuticals, Inc.  S 6,811 21,455 Publishing (0.2%) Gannett Co., Inc. 1,445 21,805 McGraw-Hill Cos., Inc. (The) 1,700 61,897 R. R. Donnelley & Sons Co. 2,200 38,434 COMMON STOCKS (93.5%)* cont. Shares Value Real estate (1.3%) Digital Realty Trust, Inc. R S 5,600 $288,624 Equity Residential Trust R 2,885 149,876 HCP, Inc. R 4,455 163,899 ProLogis R 11,015 159,057 Simon Property Group, Inc. R 1,448 144,062 Regional Bells (2.4%) AT&T, Inc. 27,539 809,096 Verizon Communications, Inc. 22,100 790,738 Restaurants (0.5%) McDonalds Corp. 4,145 318,170 Retail (5.6%) Amazon.com, Inc.  1,955 351,900 Bed Bath & Beyond, Inc.  6,700 329,305 Best Buy Co., Inc. 1,400 48,006 Coach, Inc. 2,532 140,045 Costco Wholesale Corp. 1,900 137,199 CVS Caremark Corp. 8,376 291,234 Dicks Sporting Goods, Inc.  545 20,438 Dollar General Corp.  2,600 79,742 GameStop Corp. Class A  S 1,200 27,456 Home Depot, Inc. (The) 3,492 122,430 Kohls Corp.  3,100 168,454 Limited Brands, Inc. 1,700 52,241 Lowes Cos., Inc. 17,400 436,392 Macys, Inc. 3,561 90,093 OReilly Automotive, Inc.  422 25,497 Office Depot, Inc.  10,900 58,860 OfficeMax, Inc.  3,500 61,950 Staples, Inc. 6,000 136,620 Target Corp. 5,485 329,813 TJX Cos., Inc. (The) 3,200 142,048 Urban Outfitters, Inc.  3,906 139,874 Wal-Mart Stores, Inc. 9,048 487,959 Walgreen Co. 2,770 107,919 Schools (0.6%) Apollo Group, Inc. Class A  6,319 249,537 Career Education Corp.  6,321 131,034 Semiconductor (0.4%) KLA-Tencor Corp. 985 38,060 Novellus Systems, Inc.  6,900 223,008 Shipping (1.0%) FedEx Corp. 1,929 179,416 Swift Transporation Co.  S 5,000 62,550 United Parcel Service, Inc. Class B 5,758 417,916 Software (3.6%) Adobe Systems, Inc.  2,387 73,472 Akamai Technologies, Inc.  1,000 47,050 Autodesk, Inc.  800 30,560 BMC Software, Inc.  1,612 75,990 CA, Inc. 3,222 78,746 Citrix Systems, Inc.  1,100 75,251 Putnam VT Research Fund 7 COMMON STOCKS (93.5%)* cont. Shares Value Software cont. Intuit, Inc.  1,200 $59,160 Microsoft Corp. 41,514 1,159,071 Oracle Corp. 22,328 698,866 Red Hat, Inc.  1,000 45,650 Symantec Corp.  4,092 68,500 THQ, Inc.  6,100 36,966 Staffing (%) Robert Half International, Inc. 800 24,480 Technology services (2.3%) Cognizant Technology Solutions Corp.  1,869 136,979 eBay, Inc.  5,945 165,449 Fidelity National Information Services, Inc. 1,500 41,085 Fiserv, Inc.  800 46,848 Google, Inc. Class A  1,464 869,572 Salesforce.com, Inc.  652 86,064 VeriSign, Inc. 1,000 32,670 Western Union Co. (The) 4,375 81,244 Yahoo!, Inc.  7,600 126,388 Telecommunications (0.2%) American Tower Corp. Class A  1,100 56,804 Sprint Nextel Corp.  5,625 23,794 Sycamore Networks, Inc.  1,800 37,062 Textiles (0.3%) Hanesbrands, Inc.  4,859 123,419 NIKE, Inc. Class B 1,200 102,504 Tobacco (1.3%) Lorillard, Inc. 750 61,545 Philip Morris International, Inc. 13,900 813,567 Toys (0.3%) Hasbro, Inc. 4,550 214,669 Waste Management (0.1%) Republic Services, Inc. 2,110 63,005 Total common stocks (cost $55,281,829) SHORT-TERM INVESTMENTS (8.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,195,332 $1,195,332 Putnam Money Market Liquidity Fund 0.15% e 4,256,374 4,256,374 U.S. Treasury Bills with an effective yield of 0.24%, October 20, 2011 # $212,000 211,655 U.S. Treasury Bills with an effective yield of 0.21%, March 10, 2011 # 85,000 84,981 Total short-term investments (cost $5,748,251) Total investments (cost $61,030,080) Key to holdings abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $67,943,699.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,202 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING Number of Expiration Unrealized at 12/31/10 contracts Value date depreciation S&P 500 Index (Long) 11 $3,445,750 Mar-11 $(5,541) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Total return Swap counterparty/ Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 596 F 9/14/11 (1 month USD-LIBOR-BBA A basket (GSGLPMIN) of $(2,087) plus 60 bp) common stocks Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities valuation inputs. 8 Putnam VT R esearch Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,223,847 $ $ Capital goods 3,594,620   Communication services 2,781,338   Conglomerates 2,263,072   Consumer cyclicals 7,004,820   Consumer staples 6,688,657   Energy 8,298,992   Financial 9,934,346  323,818 Health care 6,869,224   Technology 10,716,237   Transportation 734,222   Utilities and power 2,103,069   Total common stocks  Short-term investments 4,256,374 1,491,968  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(5,541) $ $ Total return swap contracts  (2,087)  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 9 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including $1,163,002 of securities on loan (Note 1): Unaffiliated issuers (identified cost $55,578,374) $63,832,898 Affiliated issuers (identified cost $5,451,706) (Notes 1 and 6) 5,451,706 Dividends, interest and other receivables 102,967 Receivable for investments sold 38,125 Total assets Liabilities Payable for variation margin (Note 1) 4,204 Payable for investments purchased 47,356 Payable for shares of the fund repurchased 105,194 Payable for compensation of Manager (Note 2) 32,222 Payable for investor servicing fees (Note 2) 3,492 Payable for custodian fees (Note 2) 9,931 Payable for Trustee compensation and expenses (Note 2) 63,809 Payable for administrative services (Note 2) 286 Payable for distribution fees (Note 2) 8,679 Unrealized depreciation on swap contracts (Note 1) 2,087 Collateral on securities loaned, at value (Note 1) 1,195,332 Other accrued expenses 9,405 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $104,408,987 Undistributed net investment income (Note 1) 540,157 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (45,252,514) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,247,069 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $26,890,773 Number of shares outstanding 2,216,504 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.13 Computation of net asset value Class IB Net assets $41,052,926 Number of shares outstanding 3,390,642 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.11 Statement of operations Year ended 12/31/10 Investment income Dividends (net of foreign tax of $1,239) $1,178,137 Interest (including interest income of $2,130 from investments in affiliated issuers) (Note 6) 2,715 Securities lending (including interest income of $1,261 from investments in affiliated issuers) (Note 1) 5,402 Total investment income Expenses Compensation of Manager (Note 2) 379,102 Investor servicing fees (Note 2) 66,495 Custodian fees (Note 2) 25,646 Trustee compensation and expenses (Note 2) 5,926 Administrative services (Note 2) 2,969 Distribution fees  Class IB (Note 2) 102,959 Auditing 36,212 Other 27,047 Total expenses Expense reduction (Note 2) (9,313) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,872,740 Net increase from payments by affiliates (Note 2) 7,211 Net realized gain on swap contracts (Note 1) 90,669 Net realized gain on futures contracts (Note 1) 77,880 Net realized loss on foreign currency transactions (Note 1) (22) Net realized loss on written options (Notes 1 and 3) (26,963) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 167 Net unrealized depreciation of investments, futures contracts and swap contracts during the year (414,630) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 10 Putnam VT R esearch Fund Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase (decrease) in net assets Operations: Net investment income $549,211 $725,285 Net realized gain (loss) on investments and foreign currency transactions 10,021,515 (11,546,617) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (414,463) 29,434,041 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (337,841) (375,638) Class IB (443,294) (460,572) Decrease from capital share transactions (Note 4) (13,020,649) (10,078,232) Total increase (decrease) in net assets Net assets: Beginning of year 71,589,220 63,890,953 End of year (including undistributed net investment income of $540,157 and $746,655, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/10 .10 1.64 (.14) .81 .97 100.49 12/31/09 .11 2.52 e (.13) e .82 f 1.28 f 134.28 12/31/08 .12 (5.15) (.15) .80 f 1.08 f 131.45 12/31/07 .13 (.02) (.09) .79 f .93 f 79.54 12/31/06 .08 1.30 (.10) .81 f .62 f 88.33 Class IB 12/31/10 .08 1.63 (.11) 1.06 .72 100.49 12/31/09 .09 2.52 e (.10) e 1.07 f 1.03 f 134.28 12/31/08 .09 (5.12) (.11) 1.05 f .83 f 131.45 12/31/07 .09 (.02) (.05) 1.04 f .68 f 79.54 12/31/06 .05 1.30 (.07) 1.06 f .37 f 88.33 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.76% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.09% 12/31/08 0.07 12/31/07 <0.01 12/31/06 <0.01 The accompanying notes are an integral part of these financial statements. 12 Putnam VT R esearch Fund Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in both growth and value stocks of large U.S.-based companies. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the Putnam VT R esearch Fund 13 futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 8 on futures contracts for the reporting period. F) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 3,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. G) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. H) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,087 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management, and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,163,002 and the fund received cash collateral of $1,195,332. J) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $44,241,060 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $2,726,974 12/31/11 29,572,228 12/31/16 11,941,858 12/31/17 M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from 14 Putnam VT R esearch Fund generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, the expiration of a capital loss carryover and income on swap contracts. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $25,426 to increase undistributed net investment income and $28,058,778 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $28,033,352. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $8,577,340 Unrealized depreciation (1,333,961) Net unrealized appreciation 7,243,379 Undistributed ordinary income 538,069 Capital loss carryforward (44,241,060) Cost for federal income tax purposes $62,041,225 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.5% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $7,211 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $6 under the expense offset arrangements and by $9,307 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $45, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $65,050,150 and $81,941,242, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period  $ Options opened 10,282 17,154 Options exercised   Options expired (6,332) (9,649) Options closed (3,950) (7,505) Written options outstanding at end of the reporting period  $ Putnam VT R esearch Fund 15 Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 39,459 $426,237 52,573 $437,009 46,502 $505,354 35,017 $290,674 Shares issued in connection with reinvestment of distributions 30,713 337,841 52,317 375,638 40,300 443,294 64,147 460,572 70,172 764,078 104,890 812,647 86,802 948,648 99,164 751,246 Shares repurchased (448,058) (4,857,262) (550,617) (4,672,929) (911,164) (9,876,113) (817,178) (6,969,196) Net decrease Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Receivables $ Payables, Net assets  Unrealized appreciation/(depreciation) $7,628* Total $ *Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants Futures Swaps Total Equity contracts $(52,885) $263,749 $77,880 $90,669 $379,413 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Futures Swaps Total Equity contracts $(126,296) $(10,500) $(2,087) $(138,883) Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,130 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $16,992,200 and $13,252,802, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 16 Putnam VT R esearch Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT R esearch Fund 17 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 18 Putnam VT R esearch Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT R esearch Fund 19 This page intentionally left blank. 20 Putnam VT R esearch Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Investment Sub-Advisor Legal Counsel George Putnam, III The Putnam Advisory Company, LLC Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Research Fund 21 H320 This report has been prepared for the shareholders of Putnam VT Research Fund. 265775 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $33,928 $ $2,247 $48* December 31, 2009 $32,060 $ $2,240 $92* * Includes fees of $48 and $92 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $280,515 and $ 561,612 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed- End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
